Case 1:19-cv-12320-DJC Document 35-10 Filed 07/17/20 Page 1 of 3




                                        EXHIBIT J




                                                          A3093\306083941.v1
7/13/2020                                             Case 1:19-cv-12320-DJC Document
                                                                              Mass Appellate35-10     Filed
                                                                                            Courts - Public   07/17/20
                                                                                                            Case Search Page 2 of 3

                                                                             SUPREME JUDICIAL COURT
                                                                               for the Commonwealth
                                                                                     Case Docket


                                                         WENDY HARRINGTON vs. DEUTSCHE BANK NATIONAL TRUST
                                                                         COMPANY, trustee
                                                                             SJC-12791


                                                                                    CASE HEADER
      Case Status                               Motion reconsideration pending               Status Date                       07/01/2020
      Nature                                    Superintendence, c211, s3                    Entry Date                        08/07/2019
      Appellant                                 Defendant                                    Case Type                         Civil
      Brief Status                              Awaiting red brief                           Brief Due                         09/23/2019
      Quorum                                    Gants, C.J., Lenk, Gaziano, Lowy, Cypher, JJ.
      Argued Date                               04/06/2020                                   Decision Date                     05/13/2020
      AC/SJ Number                              SJ-2018-0592                                 Citation                          484 Mass. 1041
      DAR/FAR Number                                                                         Lower Ct Number                   SJ-2018-0592
      Lower Court                               SJC for Suffolk County                       Lower Ct Judge                    Garry V. Inge, J.
      Route to SJC                              Direct Entry: Appeal from Single Justice Order/Judgment


      INVOLVED PARTY                                                                            ATTORNEY APPEARANCE
      Wendy Harrington
      Pro Se Petitioner/Appellant
      Blue brief led
      Deutsche Bank National Trust Company                                                      Christopher John Williamson, Esquire
      Respondent/Appellee                                                                       Eric Benjamin Hogberg, Esquire - Withdrawn
      Red brief & appendix led
      1 Enl, 114 Days
      Middlesex Superior Court                                                                  Daniel P. Sullivan, Esquire
      Nominal Party
      Awaiting red brief
      Due 09/23/2019


                                                                                     DOCUMENTS
      Appellee Deutsche Bank Brief



                                                                                  DOCKET ENTRIES
      Entry Date         Paper       Entry Text
      08/07/2019 #1                  Entered.
      08/07/2019 #2                  (IMPOUNDED) Af davit of indigency of Wendy Harrington. (ALLOWED forthwith. See SJ-2018-592)
      08/22/2019 #3                  MOTION to accept ling of a non-conforming brief, led for Wendy Harrington by Wendy Harrington, Pro Se
                                     Petitioner/Appellant, Pro Se. ALLOWED.
      08/22/2019 #4                  SERVICE of brief (non-conforming) for Petitioner/Appellant Wendy Harrington by Wendy Harrington, Pro Se
                                     Petitioner/Appellant.
      08/27/2019 #5                  Withdrawal of appearance of Eric Benjamin Hogberg, Esquire for Deutsche Bank National Trust Co..
      08/29/2019 #6                  LETTER from Middlesex Superior Court requesting to be treated as a nominal party.
      11/08/2019 #7                  MOTION to enter a default judgment, led for Wendy Harrington by Wendy Harrington, Pro Se Petitioner/Appellant,
                                     Pro Se. (Referred to the Quorum)
      01/03/2020 #8                  Appearance led for Deutsche Bank National Trust Co. by Attorney Christopher John Williamson.
      01/03/2020 #9                  Motion for leave to le brief and supplemental appendix led for Deutsche Bank National Trust Co. by Attorney
                                     Christopher John Williamson. (ALLOWED to January 15, 2020.)
      01/15/2020 #10                 Appellee brief led for Deutsche Bank National Trust Co. by Attorney Christopher John Williamson.
      01/15/2020 #11                 Supplemental Appendix led for Deutsche Bank National Trust Co. by Attorney Christopher John Williamson.
      01/16/2020                     The clerk's of ce has received the appellee's brief and supplemental appendix through e- leMA. The brief and
                                     appendix have been accepted for ling and entered on the docket. The appelleeshall le with the clerk 4 copies of the
                                     brief and appendix within 5 days. The clerk's of ce may require additional copies if necessary.
      01/21/2020 #12                 Additional 4 copies of each appellee's brief and supplemental appendix led by Deutsche Bank National Trust
                                     Company.
      01/28/2020 #13                 NOTICE of March argument sent.


https://www.ma-appellatecourts.org/docket/SJC-12791                                                                                                        1/2
7/13/2020                                   Case 1:19-cv-12320-DJC Document
                                                                       Mass Appellate35-10     Filed
                                                                                     Courts - Public   07/17/20
                                                                                                     Case Search Page 3 of 3
      02/06/2020 #14                 ORDERED for argument on March 2. Notice sent.
      02/19/2020 #15                 LETTER from Middlesex Superior Court in response to the Order for Argument.
      03/10/2020 #16                 ORDERED for argument on April 6. Notice sent.
      03/26/2020 #17                 ORDER: Due to extenuating circumstances arising from the COVID-19 pandemic, it is ORDERED that this matter
                                     shall be deemed submitted on the briefs led by the parties. Oral argument in this case is cancelled; the Order setting
                                     argument for April 6, 2020, is VACATED. By the Court.
      04/06/2020                     Submitted on brief(s). (Gants, C.J., Lenk, J., Gaziano, J., Lowy, J., Cypher, J.).
      05/13/2020 #18                 RESCRIPT (Rescript Opinion): Judgment af rmed. (By the Court)
      07/01/2020 #19                 MOTION FOR RECONSIDERATION OR MODIFICATION, led for Wendy Harrington by Wendy Harrington, Pro Se
                                     Petitioner/Appellant, Pro Se.


    As of 07/13/2020 1:20pm




https://www.ma-appellatecourts.org/docket/SJC-12791                                                                                                           2/2
